Citation Nr: 0216909	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly pension.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2000, a 
statement of the case was issued in April 2000, and a 
substantive appeal was received in January 2001.  



REMAND

The veteran was initially scheduled for an RO hearing, but 
he did not report for one scheduled in November 2000.  
However, in his January 2001 substantive appeal, he 
requested a "BVA HEARING...BEFORE A LOCAL BVA HEARING 
OFFICER."  The Board construes this as a request for a Board 
hearing at the RO. 

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Board hearing at the RO.  After the 
veteran has testified, or in the event 
he fails to report for the scheduled 
hearing or cancels his hearing request, 
the case should be returned to the 
Board. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




